TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 27, 2013



                                      NO. 03-13-00471-CV


                Zeb Ryan Cummins and Sharon Marie Cummins, Appellants

                                                v.

                   Joe Harrison Carr, Donna Leslia Carr, Joe Derek Carr,
                           and Carmen Marie Cadena, Appellees


          APPEAL FROM 53RD DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, ROSE, AND GOODWIN
     DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE ROSE




THIS CAUSE having this day come to be considered, and the Court is of the opinion that it is

without jurisdiction of the cause and that the appeal should therefore be dismissed for want of

jurisdiction.   IT IS ACCORDINGLY ordered that the appeal is dismissed for want of

jurisdiction. It is FURTHER ordered that the appellants pay all costs relating to this appeal,

both in this Court and the court below, and that this decision be certified below for observance.